         Case 1:17-cr-00548-PAC Document 332 Filed 02/23/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     February 23, 2020

By ECF (Letter)
By Hand (with Classified Enclosures)

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

       The Government writes respectfully to address certain inaccuracies in the affidavit of
Steven M. Bellovin, submitted on February 22, 2020 (the “Bellovin Affidavit”) regarding the
Government’s discovery productions in this case.

        The Bellovin Affidavit asserts that the log files from the ESXi server produced by the
Government in discovery were “demonstrably damaged” as a “result of prior forensic
examination.” However, on or about June 14, 2019, in response to the defense’s request, the
Government produced unmodified copies in their original format of both log files and unallocated
space from the ESXi server.

        The Bellovin Affidavit also asserts that the Government only provided “heavily redacted”
versions of the Confluence databases, and not “a full copy of the SQL file.” On or about November
5, 2019, the Government provided defense counsel and the defendant’s expert access to a
standalone computer at the CCI Office containing, among other things, (1) complete, unredacted
copies of the March 2 and 3, 2016 Confluence databases (i.e., a “full copy of the SQL file”) and
all of the Confluence data points used by Michael Berger, one of the Government’s expert
witnesses, to conduct his timing analysis; (2) complete, unredacted copies of the Stash repositories
for the tools for which source code had been released by WikiLeaks; (3) complete, unredacted
copies of all Stash documentation released by WikiLeaks; and (4) all commit logs for all projects
released by WikiLeaks, redacting only usernames. The Government understands that Dr. Bellovin
examined the standalone computer at the CCI Office in December 2019.

       Copies of the relevant discovery letters are attached as classified enclosures.

      Finally, the Government does not address Dr. Bellovin’s incorrect assertions regarding
Michael’s access to the Altabackups in this letter. Should Dr. Bellovin testify, the Government
         Case 1:17-cr-00548-PAC Document 332 Filed 02/23/20 Page 2 of 2
The Honorable Paul A. Crotty, U.S.D.J.
February 23, 2020
Page 2

will cross-examine him regarding, among others, those substantive matters (using information that
has already been produced to the defense in discovery). The Government notes, however, that, to
assert incorrectly that Michael had access to the Altabackups, Dr. Bellovin relies on information
that has been available to him since well before trial, such as the screenshot taken by Michael on
April 20, 2016, which was produced by the Government to the defense in December 2018, and
data for the Confluence virtual machine, which was produced by the Government to the defense
by July 2019, and not on any information disclosed by the Government regarding Michael’s
administrative leave status during trial.

                                                      Respectfully submitted,
                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                By:                /s/
                                                      David W. Denton, Jr.
                                                      Sidhardha Kamaraju
                                                      Matthew Laroche
                                                      Assistant United States Attorneys
                                                      Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF and Hand for classified enclosures)

(Classified Enclosures)
